                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

    MICHELLE HUBBELL,                    :
         Plaintiff,                      :
                                         :        No. 3:17-CV-01311 (VLB)
         v.                              :
                                         :
    STUDENT TRANSPORTATION OF            :        February 16, 2019
    AMERICA, INC,                        :
    STA OF CONNECTICUT, INC.,            :
         Defendants.                     :


                  RULING ON PLAINTIFF’S MOTION TO AMEND [DKT. 46]


        Plaintiff filed her original complaint in August 2017. She asserted one claim for

illegal interference in violation of the Family and Medical Leave Act, 29 U.S.C. § 2601 et

seq. (“FMLA”), arising out of her employment with Defendants as a bus driver and their

alleged failure to provide her with disability accommodations. See [Dkt. 1 (Compl.)].

Discovery closed December 28, 2018, and dispositive motions are due March 20, 2019.

Before the Court is Plaintiff’s motion to amend her Complaint to add a state tort

defamation claim. See [Dkt. 46 (Mot. Am. Compl.)].

        The deadline to amend under the Scheduling Order was October 13, 2017, and

Plaintiff seeks leave from the Court to deviate from that deadline. Accordingly, Plaintiff

must show good cause for amending at this stage and that the Court should grant leave

to amend pursuant to Rule 15.

        Federal Rule of Civil Procedure 15(a)(2) provides that the court should freely give

leave to amend pleadings when justice so requires. However, amendment will not be

allowed when it would be futile. Milanese v. Rust-Oleum Corp., 244 F.3d 104, 110 (2d Cir.

2001) (citing Forman v. Davis, 371 U.S. 178, 182 (1962)). “[L]eave to amend will be denied


                                                                                         1
 
as futile only if the proposed new claim cannot withstand a 12(b)(6) motion to dismiss.”

Id. Here, amendment would be futile because the Court would not have subject matter

jurisdiction over the proposed new claim, as explained below. As a result, the Court need

not address the parties’ arguments as to good cause.

      This Court has original subject matter jurisdiction over Plaintiff’s existing claim

because it presents a federal question—it asserts a claim under the FMLA, a federal

statute. See 28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.”).

Plaintiff now seeks to assert a state law claim. In order for the Court to have jurisdiction

over the new state law claim it must satisfy the requirements for supplemental jurisdiction

under 28 U.S.C. § 1367.

      Section 1367 provides that “in any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all other

claims that are so related to claims in the action within such original jurisdiction that they

form part of the same case or controversy under Article III.” 28 U.S.C. 1367(a). Thus, a

court may exercise supplemental jurisdiction only over state law claims arising from the

same case or controversy as the federal claim. For purposes of § 1367, “claims ‘form

part of the same case or controversy’ if they ‘derive from a common nucleus of operative

fact.’” Shahriar v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 245 (2d Cir. 2011)

(quoting Briarpatch Ltd., L.P. v. Phoenix Pictures, Inc., 373 F.3d 296, 308 (2d Cir. 2004)).

Accordingly, exercise of supplemental jurisdiction is appropriate where the state and

federal claims arise out of approximately the same set of events. Id.




                                                                                            2
 
      Plaintiff’s FMLA interference claim arises from her employment with Defendants

from November 2012 through January 15, 2016, when she was terminated. [Dkt. 1 at ¶¶

9-10]. Plaintiff claims that her employer terminated her because of absences which were

protected under the FMLA due to her migraine headache condition. Id. at ¶ 31. Plaintiff

further claims that Defendants terminated her on the date she submitted a form supplied

by her employer qualifying her to take FMLA leave. In summary, Plaintiff claims her

employer interfered with her rights to take FMLA leave. Id. at ¶¶ 11-32.

      Plaintiff’s proposed defamation claim relates to statements made by her former

supervisor at STA, Marie Illingworth, in an email sent to Paul Freeman, the Superintendent

of Guilford Public Schools, on March 16, 2018, more than six months after she filed this

action. [Dkt. 46 (Mot. Am.) at 2-3; Dkt. 47 (Opp’n Mot. Am.) at 1-2]. In the email, Illingworth

stated “ . . . Michelle Hubbell she was fired with her union not being able to help her – she

worked 60 days of the 180 days (extreme attendance problem) tried to sue company

because she thought it was unfair to let her go (even though again their union would not

represent her . . .” [Dkt. 46-1 (Mot. Am., Ex. A, Am. Compl.) at ¶ 38]. Plaintiff argues that

these statements are false and defamatory per se “in that it charges Plaintiff with

improper conduct or lack of skill or integrity in one’s profession.” Id. at ¶¶ 39-40. She

further argues that the statements were made with malice, as evidenced by the fact that

they were made after Plaintiff had sued Defendants in this action and knowing they would

negatively impact Plaintiff’s ability to work because it resulted in Plaintiff being placed on

a Town of Guilford “do not hire” list. Id. at ¶¶ 44-45.

      Plaintiff’s existing FMLA interference claim concerns the facts surrounding her

employer’s obligation and alleged failure to provide her with information regarding FMLA



                                                                                             3
 
leave from 2013 to 2016.      Plaintiff’s proposed new claim arises from events which

occurred two years later and after this case was filed, and thus arises out of a separate

nucleus of fact than her defamation claim. Even those facts brought into issue by the

statements in the email which relate back to the FMLA claim’s relevant time period—how

many days of work Plaintiff missed, why she was fired, and her union’s willingness to

represent her—are not central to the FMLA interference claim. While the facts giving rise

to both claims may overlap nominally, the two claims arise from separate events

occurring years apart. District courts “shall have supplemental jurisdiction over all other

claims that are so related to claims in the action within such original jurisdiction that they

form part of the same case or controversy.” 28 U.S.C. § 1367(a). As the retaliation and

defamation claims are unrelated, the court lacks supplemental jurisdiction over the

defamation claim.

      This conclusion is further supported by the contrast between the proof required to

establish each claim. Plaintiff’s defamation claim would require totally separate and

distinct proof. “Although defamation claims are rooted in the state common law, their

elements are heavily influenced by the minimum standards required by the first

amendment. . . . At common law, to establish a prima facie case of defamation, the

plaintiff must demonstrate that: (1) the defendant published a defamatory statement; (2)

the defamatory statement identified the plaintiff to a third person; (3) the defamatory

statement was published to a third person; and (4) the plaintiff's reputation suffered injury

as a result of the statement.” Crismale v. Walston, 184 Conn. App. 1, 9, 194 A.3d 301, 308

(2018) (quoting Gleason v. Smolinski, 319 Conn. 394, 430-32, 125 A.3d 920, 947 (2015))

(internal brackets omitted). While the content of the email may support a conclusion that



                                                                                            4
 
Defendants intended to deny Plaintiff FMLA benefits, the proof Plaintiff must offer to

establish a defamation claim is not what is required to establish her FMLA interference

claim.

         The temporal discontinuity of the claims further supports the conclusion that the

claims are unrelated and that Rule 15’s liberal amendment allowance was not intended

for a situation such as this. The claim proposed to be added concerns a March 2018 email

which Plaintiff received via third-party discovery several months ago. Allowing Plaintiff

to amend her complaint to add this after-acquired claim would be contrary to the

fundamental principle that Rule 15(a) be employed in a way that is consistent with the

philosophy favoring finality. Cf. Nat'l Petrochem. Co. of Iran v. M/T Stolt Sheaf, 930 F.2d

240, 245 (2d Cir. 1991) (quoting 6 C. Wright et al., Fed. Prac. & Proc. § 1489 (2d ed.1990)).

Were courts to allow parties to amend their complaints to assert claims for conduct

occurring after litigation, which by definition is adversarial, it is conceivable that litigation

could continue indefinitely. This is not the intent of Rule 15. The clear purpose gleaned

from a reading of the Rule, the commentary, advisory notes, and cases interpreting and

applying the Rule is that courts should not exalt form over substance. Instead, courts

should liberally apply the Rule to permit parties a fair opportunity to fully litigate all claims

against all parties arising out of the facts giving rise to the claims asserted in the

complaint without overly strict adherence to technical rules, assuring a fair and efficient

judicial process.

         Defendants would not be prejudiced by an amendment had the facts underlying the

proposed amendment been related to the pending claims and the information supporting

the existence of the claim been concealed by Defendants or a related party, as in fairness,



                                                                                               5
 
the Court should and would consider amendment of the scheduling order to assure a fair

adjudication of the case. Nor would Defendants be prejudiced by the additional work

amendment would prompt, as Plaintiff can file a separate lawsuit claiming defamation

based on the March email necessitating the same discovery and trial preparation as

would be required here.     Cf. AEP Energy Servs. Gas Holding Co. v. Bank of American

N.A., 626 F.3d 699, 725-26 (2d Cir. 2010); Aguilar v. Conn., No. 3:10-CV-1981 (VLB), 2013

WL 657648, at *8 (D. Conn. Feb. 22, 2013); S.E.C. v. Norton, 21 F. Supp. 2d 361, 363

(S.D.N.Y. 1998). However, those are not the facts here. The claims are simply unrelated

and the Court therefore lacks subject matter jurisdiction over the proposed defamation

claim.

                                        Conclusion

         For the foregoing reasons, Plaintiff’s Motion to Amend is DENIED.


                                              IT IS SO ORDERED

                                        __________/s/____________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut: February 12, 2019
 




                                                                                       6
 
